


Exhibit 10.9
Guaranty Agreement
This Guaranty Agreement (this “Guaranty”) is made as of the 26th day of June,
2013, by KBS SOR Properties, LLC, a Delaware limited liability company
(“Guarantor”), in favor of Bank of America, N.A., a national banking association
(together with its successors and assigns, “Lender”).
Recitals
KBS SOR Northridge, LLC, a Delaware limited liability company, KBS SOR Powers
Ferry Landing East, LLC, a Delaware limited liability company, KBS SOR 6565-6575
West Loop South, LLC, a Delaware limited liability company, and KBS SOR Austin
Suburban Portfolio, LLC, a Delaware limited liability company (each, a
“Borrower” and, collectively, “Borrowers”), have requested that Lender make a
loan (the “Loan”) to Borrowers evidenced by a Promissory Note of even date
herewith in the original principal amount of One Hundred Twenty Million and
No/100 Dollars ($120,000,000.00) made by Borrowers to the order of Lender (as
the same may from time to time be amended, supplemented, restated or otherwise
modified, the “Note”). Certain terms and conditions of the Loan are set forth in
the Term Loan Agreement of even date herewith between Borrowers and Lender (as
the same may from time to time be amended, supplemented, restated or otherwise
modified, the “Loan Agreement”). As a condition precedent to making the Loan,
Lender has required that Guarantor execute and deliver this Guaranty to Lender.
Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement.
Agreements
For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and in order to induce Lender to make the Loan to
Borrowers, Guarantor hereby guarantees to Lender the prompt and full payment and
performance of the indebtedness and obligations described below in this Guaranty
(collectively called the “Guaranteed Obligations”), this Guaranty being upon the
following terms and conditions:
Section 1.Guaranty of Payment.
(a)    Guarantor hereby unconditionally and irrevocably guarantees to Lender the
punctual payment when due, whether by lapse of time, by acceleration of
maturity, or otherwise, of (i) subject to the provisions of Section 1(b),
Section 1(c) and Section 1(d) below, all principal of the Loan now or hereafter
due and owing, or which any Borrower is obligated to pay, pursuant to the terms
of the Note, the Loan Agreement, the Security Instruments, any of the other Loan
Documents, as the same may from time to time be amended, supplemented, restated
or otherwise modified, and (ii) 100% of all amounts owing under the
Environmental Agreements by Borrowers if (and only if) the Environmental
Insurance Policy (as defined in and substantially and materially in the form
approved by Lender pursuant to the Loan Agreement) is not then in place or, if
not then in place, does not otherwise cover a Borrower for claims relating to
environmental matters when and if demand is made by Lender under the
Environmental Agreement delivered by such Borrower (i.e., Guarantor shall have
no liability under this Guaranty for, and the Indebtedness (as hereinafter
defined) shall not include, amounts owing

1

--------------------------------------------------------------------------------




under any of the Environmental Agreements so long as the Environmental Insurance
Policy is in place or otherwise covers the liability of a Borrower for
environmental matters at the time demand is made by Lender to such Borrower
under the Environmental Agreement delivered by such Borrower, whether or not the
claim relating to any such environmental matter is a covered claim under such
Environmental Insurance Policy) (the amounts described in clauses (i) and (ii)
above shall be referred to herein, collectively, as the “Indebtedness”). The
Indebtedness shall also include all costs and expenses incurred by Lender in
seeking to enforce Lender’s rights and remedies under this Guaranty, including
court costs, costs of alternative dispute resolution and reasonable attorneys’
fees, whether or not suit is filed or other proceedings are initiated thereon.
This Guaranty covers, subject to the other terms and conditions of this
Guaranty, the Indebtedness presently outstanding and the Indebtedness arising
subsequent to the date hereof, including all amounts advanced by Lender in
stages or installments. The guaranty of Guarantor as set forth in this Section 1
is a continuing guaranty of payment and not a guaranty of collection.
(b)    Notwithstanding anything stated to the contrary in Section 1(a) above,
and subject to Section 1(c) below, Guarantor’s maximum liability under clause
(i) of Section 1(a) of this Guaranty shall in no event exceed twenty-five
percent (25%) (the “Repayment Guaranty Obligation”), of the then outstanding
principal balance under the Loan (the “Guaranteed Principal Amount”), such
amount calculated as of the date the outstanding principal balance of the Loan
becomes due and payable in full as a result of maturity or acceleration or
otherwise. The Guaranteed Principal Amount shall only be reduced by payments
actually received by Lender from Guarantor, which are applied to the outstanding
principal balance of the Loan. In no event shall any payment received by Lender
from any other party with respect to the Loan, or any amount received by Lender
as a result of any exercise of remedies by Lender under any other Loan Document,
reduce the Guaranteed Principal Amount or any other obligation of Guarantor
hereunder.
(c)    Notwithstanding Section 1(b) above, Guarantor shall be liable for one
hundred percent (100%) of the repayment obligations under clause (i) of Section
1(a) upon a Triggering Event (as hereinafter defined).
(d)    Lender shall grant a request by Guarantor to terminate the Guarantor’s
obligations under clause (i) of Section 1(a) of this Guaranty (the “Repayment
Guaranty Termination Event”), which shall be evidenced, at Guarantor’s request,
by a written confirmation in form and substance reasonably acceptable to
Guarantor, upon and subject to the following terms and conditions:
(i)    Guarantor shall request the termination, if at all, by written notice to
Lender not more than ninety (90) days, and not less than forty-five (45) days,
prior to the effective date of any proposed Repayment Guaranty Termination Event
each, a “Termination Request Date”).
(ii)    At the time of the request and as of the effective date of any Repayment
Guaranty Termination Event, there shall not exist any Event of Default, nor any
condition or state of facts which after notice and/or lapse of time would
constitute an Event of Default.

2

--------------------------------------------------------------------------------




(iii)    Lender shall have received and approved an MAI appraisal of each
Property then subject to the lien of any Security Instrument meeting all
applicable regulatory requirements, taking into account then-current market
conditions.
(iv)    Whether or not the termination becomes effective, Guarantor shall pay
all reasonable out-of-pocket costs and expenses incurred by Lender in connection
with the requested termination, including appraisal fees and reasonable
attorneys’ fees actually incurred by Lender; all such costs and expenses
incurred up to the time of Lender’s written agreement to the termination shall
be due and payable on or prior to Lender’s execution of that agreement (or if
the proposed termination does not become effective, then upon demand by Lender),
and any future failure to pay such amounts within ten (10) Banking Days
following written request of such payment, shall constitute a default under the
Loan Documents.
(v)    The Properties then subject to the lien of any Security Instrument shall
have a Loan-to-Value Ratio of less than or equal to sixty-five percent (65%).
The conditions contained in this clause (v) may be satisfied by, in Borrowers’
sole discretion, (A) repayment of principal of the Loan outstanding under the
TILC/Capital Expenditures Holdback, and/or (B) a voluntary paydown of the Loan,
without prepayment fees or premiums other than the payment of any Consequential
Loss under Section 4 of the Note in an aggregate amount sufficient to cause such
Loan-to-Value Ratio to be met.
(vi)    The Properties then subject to the lien of any Security Instrument shall
have a Debt Service Coverage Ratio of at least 1.35 to 1.00. The conditions
contained in this clause (vi) may be satisfied by, in Borrowers’ sole
discretion, (A) repayment of principal of the Loan outstanding under the
TILC/Capital Expenditures Holdback, and/or (B) a voluntary paydown of the Loan,
without prepayment fees or premiums other than the payment of any Consequential
Loss under Section 4 of the Note in an aggregate amount sufficient to cause such
Ongoing Debt Service Coverage Ratio to be met. For purposes hereof:
“Debt Service Coverage Ratio” means, as of any Test Date, for a Calculation
Period (as defined in the Loan Agreement) of six (6) months, the ratio of Net
Operating Income (Guaranty) to Debt Service (as defined in the Loan Agreement)
based on an operating statement for the Property for the immediately preceding
six (6) month period which complies with the terms of the Loan Agreement;
“Net Operating Income (Guaranty)” means, with respect to any period of time, the
amount obtained by subtracting actual Operating Expenses (Guaranty) from Actual
Operating Revenue (as defined in the Loan Agreement) and
“Operating Expenses (Guaranty)” means, with respect to any period of time, the
total of all expenses actually paid or payable, computed on an annualized basis
in accordance with GAAP, of whatever kind relating to the ownership, operation,
maintenance or management of the Property,

3

--------------------------------------------------------------------------------




including utilities, ordinary repairs and maintenance, insurance premiums,
ground rents, if any, license fees, Taxes (as defined in the Loan Agreement),
advertising expenses, payroll and related taxes, management fees equal to the
greater of 3% of Actual Operating Revenue or the management fees actually paid
under any management agreement, operational equipment or other lease payments as
approved by Lender, and normalized capital expenditures equal to (i) $2.00 per
rentable square foot per year for the Northridge Property, Powers Ferry
Property, and West Loop Property, and (ii) $1.50 per rentable square foot per
year for the Great Hills Property, Park Centre Property and Westech 360
Property, but specifically excluding depreciation and amortization, impairments,
income taxes, debt service on the Loan, any item of expense that would otherwise
be covered by the provisions hereof but which is paid by any tenant under such
tenant’s Lease or other agreement provided such reimbursement by tenant is not
included in the calculation of Actual Operating Revenue. Operating Expenses
(Guaranty) shall be subject to appropriate seasonal and other adjustments which
are either (i) recommended by Borrowers and approved by Lender in Lender’s
reasonable discretion, or (ii) otherwise made by Lender in Lender’s reasonable
discretion.
In addition to the foregoing, a Repayment Guaranty Termination Event shall be
deemed to occur on July 1, 2017 in the event Lender grants a request by
Borrowers to extend the Maturity Date of the Note upon the terms and conditions
set forth in Section 1A of the Note.
Section 2.    Guaranty of Specific Obligations.
Guarantor also hereby unconditionally and irrevocably guarantees payment of, and
agrees to protect, defend, indemnify and hold harmless Lender for, from and
against, 100% of any deficiency, loss or damage suffered by Lender because of:
(a)    The intentional misapplication or misappropriation by any Borrower of any
funds derived from the Property of such Borrower, including the misapplication
or misappropriation by any Borrower of rent, security deposits, insurance
proceeds, condemnation awards, or other income arising with respect to any
Property;
(b)    Any Borrower’s intentional commission of physical waste with respect to
any Property;
(c)    The fraud or intentional misrepresentation by any Borrower or Guarantor
made in or in connection with the Loan Documents or the Loan;
(d)    Any voluntary transfer of the Property in violation of the terms of the
Loan Documents;
(e)    Any Borrower’s voluntary filing of any proceeding for relief under any
federal or state bankruptcy, insolvency or receivership laws or any assignment
for the benefit of creditors made by such Borrower, or the involuntary filing
against any Borrower by any member of such

4

--------------------------------------------------------------------------------




Borrower, Guarantor or any Affiliate thereof of any proceeding for relief under
any federal or state bankruptcy, insolvency or receivership laws, and such
proceeding is not dismissed within ninety (90) days of the filing thereof (a
“Triggering Event”).
Section 3.    Primary Liability of Guarantor.
(a)    This Guaranty is an absolute, irrevocable and unconditional guaranty of
payment and performance, and Guarantor shall be liable for the payment and
performance of the Guaranteed Obligations as a primary obligor. This Guaranty
shall be effective as a waiver of, and Guarantor hereby expressly waives, any
right to which Guarantor may otherwise have been entitled, whether existing
under statute, at Law or in equity, to require Lender to take prior recourse or
proceedings against any collateral, security or Person. It shall not be
necessary for Lender, in order to enforce such payment or performance by
Guarantor, first to institute suit or pursue or exhaust any rights or remedies
against any Borrower or other Person liable on such indebtedness or for such
performance, or to enforce any rights against any security given to secure such
indebtedness or performance, or to join any Borrower or any other Person liable
for the payment or performance of the Guaranteed Obligations or any part thereof
in any action to enforce this Guaranty, or to resort to any other means of
obtaining payment or performance of the Guaranteed Obligations; provided,
however, that nothing herein contained shall prevent Lender from suing on the
Note or foreclosing any Security Instrument or exercising any other right under
the Loan Documents.
(b)    Suit may be brought or demand may be made against any Borrower or against
any or all parties who have signed this Guaranty or any other guaranty covering
all or any part of the Guaranteed Obligations, or against any one or more of
them, separately or together, without impairing the rights of Lender against any
party hereto.
Section 4.    Certain Agreements and Waivers by Guarantor.
(a)    Guarantor agrees that neither Lender’s rights or remedies nor Guarantor’s
obligations under the terms of this Guaranty shall be released, diminished,
impaired, reduced or affected by any one or more of the following events,
actions, facts, or circumstances, Guarantor waives any rights, claims or
defenses arising from any such events, actions, facts, or circumstances, and the
liability of Guarantor under this Guaranty shall be absolute, unconditional and
irrevocable irrespective of:
(i)    any limitation on the liability of, or recourse against, any other Person
in any Loan Document or arising under any Law;
(ii)    any claim or defense that this Guaranty was made without consideration
or is not supported by adequate consideration or that the obligations of
Guarantor hereunder exceed or are more burdensome than those of Borrowers under
the other Loan Documents;
(iii)    the taking or accepting of any other security or guaranty for, or right
of recourse with respect to, any or all of the Guaranteed Obligations;

5

--------------------------------------------------------------------------------




(iv)    the operation of any statutes of limitation or other Laws regarding the
limitation of actions, all of which are hereby waived as a defense to any action
or proceeding brought by Lender against Guarantor, to the fullest extent
permitted by Law;
(v)    any homestead exemption or any other exemption under applicable Law;
(vi)    any release, surrender, abandonment, exchange, alteration, sale or other
disposition, subordination, deterioration, waste, failure to protect or
preserve, impairment, or loss of, or any failure to create or perfect any lien
or security interest with respect to, or any other dealings with, any collateral
or security at any time existing or purported, believed or expected to exist in
connection with any or all of the Guaranteed Obligations, or any impairment of
Guarantor’s recourse against any Person or collateral;
(vii)    whether express or by operation of Law, any partial release of the
liability of Guarantor hereunder (except to the extent expressly so released) or
any complete or partial release of any Borrower or any other Person liable,
directly or indirectly, for the payment or performance of any or all of the
Guaranteed Obligations;
(viii)    the death, insolvency, bankruptcy, disability, dissolution,
liquidation, termination, receivership, reorganization, merger, consolidation,
change of form, structure or ownership, sale of all assets, or lack of
corporate, partnership or other power of any Borrower or any other Person at any
time liable for the payment or performance of any or all of the Guaranteed
Obligations;
(ix)    either with or without notice to or consent of Guarantor, any renewal,
extension, modification, supplement, subordination or rearrangement of the terms
of any or all of the Guaranteed Obligations and/or any of the Loan Documents,
including material alterations of the terms of payment (including changes in
maturity date(s) and interest rate(s)) or performance (including changes with
respect to the construction of the Improvements) or any other terms thereof, or
any waiver, termination, or release of, or consent to departure from, any of the
Loan Documents or any other guaranty of any or all of the Guaranteed
Obligations, or any adjustment, indulgence, forbearance, or compromise that may
be granted from time to time by Lender to any Borrower or any other Person at
any time liable for the payment or performance of any or all of the Guaranteed
Obligations;
(x)    any neglect, lack of diligence, delay, omission, failure, or refusal of
Lender to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Obligations, or to foreclose
or take or prosecute any action to foreclose (or in foreclosing or taking or
prosecuting any action to foreclose) upon any security therefor, or to exercise
(or in exercising) any other right or power with respect to any security
therefor, or to take or prosecute (or in taking or prosecuting) any action in
connection with any Loan Document, or any failure to sell or otherwise dispose
of in a commercially reasonable manner any collateral securing any or all of the
Guaranteed Obligations;

6

--------------------------------------------------------------------------------




(xi)    any failure of Lender to notify Guarantor of any creation, renewal,
extension, rearrangement, modification, supplement, subordination, or assignment
of the Guaranteed Obligations or any part thereof, or of any Loan Document, or
of any release of or change in any security, or of the occurrence or existence
of any Default or Event of Default, or of any other action taken or refrained
from being taken by Lender against any Borrower or any security or other
recourse, or of any new agreement between Lender and any Borrower, it being
understood that Lender shall not be required to give Guarantor any notice of any
kind under any circumstances with respect to or in connection with the
Guaranteed Obligations, any and all rights to notice Guarantor may have
otherwise had being hereby waived by Guarantor, and Guarantor shall be
responsible for obtaining for itself information regarding each Borrower and any
collateral, including any changes in the business or financial condition of each
Borrower or any collateral, and Guarantor acknowledges and agrees that Lender
shall have no duty to notify Guarantor of any information which Lender may have
concerning any Borrower or any collateral;
(xii)    the existence of any claim, counterclaim, set‑off or other right that
Guarantor may at any time have against any Borrower, Lender, or any other
Person, whether or not arising in connection with this Guaranty, the Note, the
Loan Agreement or any other Loan Document;
(xiii)    the unenforceability of all or any part of the Guaranteed Obligations
against any Borrower, whether because the Guaranteed Obligations exceed the
amount permitted by Law or violate any usury law, or because the Persons
creating the Guaranteed Obligations acted in excess of their authority, or
because of a lack of validity or enforceability of or defect or deficiency in
any of the Loan Documents, or because any Borrower has any valid defense, claim
or offset with respect thereto, or because any Borrower’s obligation ceases to
exist by operation of Law, or because of any other reason or circumstance, it
being agreed that Guarantor shall remain liable hereon regardless of whether any
Borrower or any other Person be found not liable on the Guaranteed Obligations,
or any part thereof, for any reason (and regardless of any joinder of any
Borrower or any other party in any action to obtain payment or performance of
any or all of the Guaranteed Obligations);
(xiv)    any order, ruling or plan of reorganization emanating from proceedings
under Title 11 of the United States Code with respect to any Borrower or any
other Person, including any extension, reduction, composition, or other
alteration of the Guaranteed Obligations, whether or not consented to by Lender,
or any action taken or omitted by Lender in any such proceedings, including any
election to have Lender’s claim allowed as being secured, partially secured or
unsecured, any extension of credit by Lender in any such proceedings or the
taking and holding by Lender of any security for any such extension of credit;
(xv)    any other condition, event, omission, action or inaction that would in
the absence of this paragraph result in the release or discharge of the
Guarantor from the performance or observance of any obligation, covenant or
agreement contained in this Guaranty or any other agreement;

7

--------------------------------------------------------------------------------




(xvi)    any early termination of any of the Guaranteed Obligations; or
(xvii)    Lender’s enforcement or forbearance from enforcement of the Guaranteed
Obligations on a net or gross basis.
(b)    In the event any payment by any Borrower or any other Person to Lender is
held to constitute a preference, fraudulent transfer or other voidable payment
under any bankruptcy, insolvency or similar Law, or if for any other reason
Lender is required to refund such payment or pay the amount thereof to any other
party, such payment by any Borrower or any other party to Lender shall not
constitute a release of Guarantor from any liability hereunder, and this
Guaranty shall continue to be effective or shall be reinstated (notwithstanding
any prior release, surrender or discharge by Lender of this Guaranty or of
Guarantor), as the case may be, with respect to, and this Guaranty shall apply
to, any and all amounts so refunded by Lender or paid by Lender to another
Person (which amounts shall constitute part of the Guaranteed Obligations), and
any interest paid by Lender and any attorneys’ fees, costs and expenses paid or
incurred by Lender in connection with any such event.
(c)    It is the intent of Guarantor and Lender that the obligations and
liabilities of Guarantor hereunder are absolute, irrevocable and unconditional
under any and all circumstances and that until the Guaranteed Obligations are
fully and finally paid and performed, and not subject to refund or disgorgement,
the obligations and liabilities of Guarantor hereunder shall not be discharged
or released, in whole or in part, by any act or occurrence that might, but for
the provisions of this Guaranty, be deemed a legal or equitable discharge or
release of a guarantor.
(d)    Guarantor’s obligations shall not be affected, impaired, lessened or
released by loans, credits or other financial accommodations now existing or
hereafter advanced by Lender to any Borrower in excess of the Guaranteed
Obligations. All payments, repayments and prepayments of the Loan, whether
voluntary or involuntary, received by Lender from any Borrower, any other Person
or any other source (other than from Guarantor pursuant to a demand by Lender
hereunder), and any amounts realized from any collateral for the Loan, shall be
deemed to be applied first to any portion of the Loan which is not covered by
this Guaranty, and last to the Guaranteed Obligations, and this Guaranty shall
bind Guarantor to the extent of any Guaranteed Obligations that may remain owing
to Lender. Lender shall have the right to apply any sums paid by Guarantor to
any portion of the Loan in Lender’s sole and absolute discretion.
(e)    If acceleration of the time for payment of any amount payable by any
Borrower under the Note, the Loan Agreement, or any other Loan Document is
stayed or delayed by any Law or tribunal, all such amounts shall nonetheless be
payable by Guarantor on demand by Lender.
(f)    Guarantor unconditionally and irrevocably waives any rights, defenses or
remedies Guarantor may have under (i) Section 17.001 of the Texas Civil Practice
and Remedies Code, Texas Rule of Civil Procedure 31, and Chapter 43 of the Texas
Civil Practice and Remedies Code, entitled Principal and Surety, including
notice, discharge, levy and subrogation, and (ii) Sections 51.003 through 51.005
of the Texas Property Code, relating to deficiency judgments.

8

--------------------------------------------------------------------------------




Section 5.    Subordination.
If, for any reason whatsoever, any Borrower is now or hereafter becomes indebted
to Guarantor:
(a)    such indebtedness and all interest thereon and all liens, security
interests and rights now or hereafter existing with respect to property of such
Borrower securing such indebtedness shall, at all times, be subordinate in all
respects to the Guaranteed Obligations and to all liens, security interests and
rights now or hereafter existing to secure the Guaranteed Obligations;
(b)    Guarantor shall not be entitled to enforce or receive payment, directly
or indirectly, of any such indebtedness of such Borrower to Guarantor until the
Guaranteed Obligations have been fully and finally paid and performed; provided,
however, that so long as no Default shall have occurred and be continuing,
Guarantor shall not be prohibited from receiving such (i) reasonable management
fees or reasonable salary from such Borrower as Lender may find acceptable from
time to time in its sole and absolute discretion, and (ii) distributions from
such Borrower in an amount equal to any income taxes imposed on Guarantor which
are attributable to such Borrower’s income from the Property of such Borrower;
(c)    Guarantor hereby assigns and grants to Lender a security interest in all
such indebtedness and security therefor, if any, of such Borrower to Guarantor
now existing or hereafter arising, including any dividends and payments pursuant
to debtor relief or insolvency proceedings referred to below. In the event of
receivership, bankruptcy, reorganization, arrangement or other debtor relief or
insolvency proceedings involving such Borrower as debtor, Lender shall have the
right to prove its claim in any such proceeding so as to establish its rights
hereunder and shall have the right to receive directly from the receiver,
trustee or other custodian (whether or not an Event of Default shall have
occurred or be continuing under any of the Loan Documents), dividends and
payments that are payable upon any obligation of such Borrower to Guarantor now
existing or hereafter arising, and to have all benefits of any security
therefor, until the Guaranteed Obligations have been fully and finally paid and
performed. If, notwithstanding the foregoing provisions, Guarantor should
receive any payment, claim or distribution that is prohibited as provided above
in this Section 6, Guarantor shall pay the same to Lender immediately, Guarantor
hereby agreeing that it shall receive the payment, claim or distribution in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and
(d)    Guarantor shall promptly upon written request of Lender from time to time
execute such documents and perform such acts as Lender may reasonably require to
evidence and perfect its interest and to permit or facilitate exercise of its
rights under this Section 6, including execution and delivery of proofs of
claim, further assignments and security agreements, and delivery to Lender of
any promissory notes or other instruments evidencing indebtedness of such
Borrower to Guarantor. All promissory notes, accounts receivable ledgers or
other evidences, now or hereafter held by Guarantor, of obligations of such
Borrower to Guarantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under and is subject to the terms
of this Guaranty.

9

--------------------------------------------------------------------------------




Section 6.    Other Liability of Guarantor or Borrowers.
If Guarantor is or becomes liable, by endorsement or otherwise, for any
indebtedness owing by any Borrower to Lender other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby, and the
rights of Lender hereunder shall be cumulative of any and all other rights that
Lender may have against Guarantor. If any Borrower is or becomes indebted to
Lender for any indebtedness other than or in excess of the Guaranteed
Obligations, any payment received or recovery realized upon such other
indebtedness of such Borrower to Lender may be applied to such other
indebtedness. This Guaranty is independent of (and shall not be limited by) any
other guaranty now existing or hereafter given. Further, Guarantor’s liability
under this Guaranty is in addition to any and all other liability Guarantor may
have in any other capacity, including, if applicable, its capacity as a general
partner.
Section 7.    Lender Assigns; Disclosure of Information.
This Guaranty is for the benefit of Lender and Lender’s successors and assigns,
and in the event of an assignment of the Guaranteed Obligations, or any part
thereof, the rights and benefits hereunder, to the extent applicable to the
Guaranteed Obligations so assigned, may be transferred with such Guaranteed
Obligations. Guarantor waives notice of any transfer or assignment of the
Guaranteed Obligations or any part thereof. Lender may sell or offer to sell the
Loan or interests therein to one or more assignees or participants. Guarantor
shall execute, acknowledge and deliver any and all instruments reasonably
requested by Lender in connection therewith (at no cost, expense, liability or
potential liability to Guarantor and provided that such instruments will not
modify or affect Guarantor’s rights or obligations under this Guaranty), and to
the extent, if any, specified in any such assignment or participation, such
assignee(s) or participant(s) shall have the same rights and benefits with
respect to the Loan Documents as such Person(s) would have if such Person(s)
were Lender hereunder. Lender may disclose to any such assignee or participant
or prospective assignee or participant, to Lender’s affiliates, including
Merrill Lynch, Pierce, Fenner & Smith Incorporated, to any regulatory body
having jurisdiction over Lender and to any other parties as necessary or
appropriate in Lender’s reasonable judgment, any information Lender now has or
hereafter obtains pertaining to the Guaranteed Obligations, this Guaranty, or
Guarantor, including information regarding any security for the Guaranteed
Obligations or for this Guaranty, and/or credit or other information on
Guarantor and/or any other Person liable, directly or indirectly, for any part
of the Guaranteed Obligations.
Section 8.    Binding Effect; Joint and Several Liability.
This Guaranty is binding not only on Guarantor, but also on Guarantor’s heirs,
personal representatives, successors and assigns. Upon the death of Guarantor,
if Guarantor is a natural person, this Guaranty shall continue against
Guarantor’s estate as to all of the Guaranteed Obligations, including that
portion incurred or arising after the death of Guarantor and shall be provable
in full against Guarantor’s estate, whether or not the Guaranteed Obligations
are then due and payable. If this Guaranty is signed by more than one Person,
then all of the obligations of Guarantor arising hereunder shall be jointly and
severally binding on each of the undersigned, and their respective heirs,
personal representatives, successors and assigns, and the term “Guarantor” shall
mean all of such Persons and each of them individually.

10

--------------------------------------------------------------------------------




Section 9.    Governing Law.
This Guaranty is an agreement executed under seal. If any Guarantor is a
corporation, the designation “(SEAL)” on this Guaranty shall be effective as the
affixing of such Guarantor’s corporate seal physically to this Guaranty. The
validity, enforcement, and interpretation of this Guaranty, shall for all
purposes be governed by and construed in accordance with the laws of the State
of Texas and applicable United States federal law, and is intended to be
performed in accordance with, and only to the extent permitted by, such laws.
All obligations of Guarantor hereunder are payable and performable at the place
or places where the Guaranteed Obligations are payable and performable.
Section 10.    Invalidity of Certain Provisions.
If any provision of this Guaranty or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be declared to be invalid
or unenforceable, neither the remaining provisions of this Guaranty nor the
application of such provision to any other Person or circumstance shall be
affected thereby, and the remaining provisions of this Guaranty, or the
applicability of such provision to other Persons or circumstances, as
applicable, shall remain in effect and be enforceable to the maximum extent
permitted by applicable Law.
Section 11.    Costs and Expenses of Enforcement.
Guarantor agrees to pay to Lender on demand all costs and expenses incurred by
Lender in seeking to enforce Lender’s rights and remedies under this Guaranty,
including court costs, costs of alternative dispute resolution and reasonable
attorneys’ fees, whether or not suit is filed or other proceedings are initiated
hereon. All such costs and expenses incurred by Lender shall constitute a
portion of the Guaranteed Obligations hereunder, shall be subject to the
provisions hereof with respect to the Guaranteed Obligations and shall be
payable by Guarantor on demand by Lender.
Section 12.    No Usury.
It is not the intention of Lender or Guarantor to obligate Guarantor to pay
interest in excess of that lawfully permitted to be paid by Guarantor under
applicable Law. Should it be determined that any portion of the Guaranteed
Obligations or any other amount payable by Guarantor under this Guaranty
constitutes interest in excess of the maximum amount of interest that Guarantor,
in Guarantor’s capacity as guarantor, may lawfully be required to pay under
applicable Law, the obligation of Guarantor to pay such interest shall
automatically be limited to the payment thereof in the maximum amount so
permitted under applicable Law. The provisions of this Section shall override
and control all other provisions of this Guaranty and of any other agreement
between Guarantor and Lender.
Section 13.    Representations, Warranties, and Covenants of Guarantor.
Guarantor hereby represents, warrants, and covenants that: (a) this Guaranty is
duly authorized and valid, and is binding upon and enforceable against
Guarantor; (b) Guarantor is not, and the execution, delivery and performance by
Guarantor of this Guaranty will not cause Guarantor to be, in violation of or in
default with respect to any law or in default (or at risk of

11

--------------------------------------------------------------------------------




acceleration of indebtedness) under any agreement or restriction by which
Guarantor is bound or affected; (c) unless Guarantor is a natural person,
Guarantor is duly organized, validly existing, and in good standing under the
laws of the state of its organization and has full power and authority to enter
into and perform this Guaranty; (d) there is no material litigation pending with
respect to which process has been served or, to the knowledge of Guarantor,
threatened by or before any tribunal against or affecting Guarantor which, if
adversely determined, would have a material adverse effect on Guarantor’s
ability to perform its obligations hereunder; (e) all financial statements and
information heretofore furnished to Lender by Guarantor do, and all financial
statements and information hereafter furnished to Lender by Guarantor will,
fully and accurately present the condition (financial or otherwise) of Guarantor
as of their dates and the results of Guarantor’s operations for the periods
therein specified, and, since the date of the most recent financial statements
of Guarantor heretofore furnished to Lender, no material adverse change has
occurred in the financial condition of Guarantor, nor, except as heretofore
disclosed in writing to Lender, has Guarantor incurred any material liability,
direct or indirect, fixed or contingent; (f) after giving effect to this
Guaranty, Guarantor is solvent, is not engaged or about to engage in business or
a transaction for which the property of Guarantor is an unreasonably small
capital, and does not intend to incur or believe that it will incur debts that
will be beyond its ability to pay as such debts mature; and (g) Guarantor has
read and fully understands the provisions contained in the Note, the Loan
Agreement, the Security Instruments and the other Loan Documents.
Section 14.    Notices.
All notices, requests, consents, demands and other communications required or
which any party desires to give hereunder or under any other Loan Document shall
be in writing and, unless otherwise specifically provided in such other Loan
Document, shall be deemed sufficiently given or furnished if delivered by
personal delivery, by nationally recognized overnight courier service, or by
certified United States mail, postage prepaid, addressed to the party to whom
directed at the addresses specified in this Guaranty (unless changed by similar
notice in writing given by the particular party whose address is to be changed)
or by facsimile. Any such notice or communication shall be deemed to have been
given either at the time of personal delivery or, in the case of courier or
mail, as of the date of first attempted delivery at the address and in the
manner provided herein, or, in the case of facsimile, upon receipt; provided
that service of a notice required by any applicable statute shall be considered
complete when the requirements of that statute are met. Notwithstanding the
foregoing, no notice of change of address shall be effective except upon actual
receipt. This Section shall not be construed in any way to affect or impair any
waiver of notice or demand provided in this Guaranty or in any other Loan
Document or to require giving of notice or demand to or upon any Person in any
situation or for any reason.
Section 15.    Cumulative Rights.
All of the rights and remedies of Lender under this Guaranty and the other Loan
Documents are cumulative of each other and of any and all other rights at law or
in equity, and the exercise by Lender of any one or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies. No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further

12

--------------------------------------------------------------------------------




exercise thereof, and every right and remedy may be exercised at any time and
from time to time. No failure by Lender to exercise, nor delay in exercising,
any right or remedy shall operate as a waiver of such right or remedy or as a
waiver of any Event of Default. No notice to or demand on Guarantor in any case
shall of itself entitle Guarantor to any other or further notice or demand in
similar or other circumstances. No provision of this Guaranty or any right or
remedy of Lender with respect hereto, or any default or breach, can be waived,
nor can this Guaranty or Guarantor be released or discharged in any way or to
any extent, except specifically in each case by a writing intended for that
purpose (and which refers specifically to this Guaranty) executed and delivered
by Lender to Guarantor.
Section 16.    Term of Guaranty.
This Guaranty shall continue in effect until all the Guaranteed Obligations and
all of the obligations of Guarantor to Lender under this Guaranty are fully and
finally paid, performed and discharged and are not subject to any bankruptcy
preference period or any other disgorgement.
Notwithstanding anything stated to the contrary in this Guaranty, in the event
that Lender or its nominee or any third party takes record title to a Property
of a Borrower (a “Released Borrower”) following the exercise of Lender’s rights
and remedies under the Loan Documents, Guarantor shall nonetheless have the
right to terminate its continuing liability under clause (ii) of Section 1(a) of
this Guaranty with respect to the Released Borrower’s obligations under the
Environmental Agreement delivered by the Released Borrower (and only as to such
obligations), upon fulfillment of each of the following conditions to the
reasonable satisfaction of Lender:
(a)    Guarantor or the Released Borrower shall have delivered to Lender a new
environmental insurance policy which insures Lender (“New Environmental
Insurance Policy”) and which:
(i)    is comparable to the existing Environmental Insurance Policy approved by
Lender except the policy limits shall be at least $5,000,000 for each occurrence
and in the aggregate with a retention of no greater than $100,000; and
(ii)    is issued by the same company as the existing Environmental Insurance
Policy or a replacement company with an AM Best’s Rating equivalent or better
than A‑ (Excellent)/IX; and
(iii)    has a term of three (3) years from the date of issuance; and
(b)    Lender shall have received evidence that all premiums for three (3) years
coverage under such New Environmental Insurance Policy have been prepaid in
full.
Such termination of Guarantor’s liability under clause (ii) of Section 1(a) of
this Guaranty with respect to a Released Borrower’s obligations under the
Environmental Agreement delivered by such Released Borrower, shall become
effective only upon the delivery by Lender to Guarantor of a specific written
acknowledgment of the satisfaction of all of the foregoing conditions and the
termination of such obligations, which acknowledgement Lender agrees to provide
unless any of the conditions to such termination have not been satisfied. This
Section 16 shall under no circumstance be interpreted to terminate or limit any
of Guarantor’s liabilities in

13

--------------------------------------------------------------------------------




Section 1(a) of this Guaranty except to the extent such liabilities relate to a
Released Borrower’s obligations under the Environmental Agreement delivered by
such Released Borrower, and in no event shall this Section 16 be interpreted to
terminate or limit Guarantor’s liabilities in Section 1(a) as to any other
Borrower’s obligations under the Environmental Agreement delivered by such other
Borrower unless and until the conditions of this Section 16 are satisfied as to
such other Borrower.
Notwithstanding anything stated to the contrary in this Guaranty, in the event
that a Borrower successfully exercises its right to terminate its continuing
liability under the Environmental Agreement delivered by such Borrower pursuant
to and in accordance with the terms and conditions of Section 7 thereof,
Guarantor’s liability under clause (ii) of Section 1(a) of this Guaranty with
respect to its guaranty of such Borrower’s obligations under the Environmental
Agreement delivered by such Borrower (and only as to such obligations) shall
automatically terminate.
Section 17.    Financial Statements.
Guarantor agrees to provide to Lender, as and when required, the Financial
Statements and other financial information required to be delivered to Lender
with respect to Guarantor pursuant to the terms of the Loan Agreement and the
other Loan Documents, in the form and detail required by the Loan Documents.
Guarantor also agrees to provide to Lender such other and further financial
information with respect to Guarantor as Lender shall from time to time
reasonably request. Acceptance of any Financial Statement by Lender, whether or
not in the form prescribed herein, shall be relied upon by Lender in the
administration, enforcement, and extension of the Guaranteed Obligations.
Section 18.    Subrogation.
Guarantor shall not have any right of subrogation under any of the Loan
Documents or any right to participate in any security for the Guaranteed
Obligations or any right to reimbursement, exoneration, contribution,
indemnification or any similar rights, until the Guaranteed Obligations have
been fully and finally paid, performed and discharged in accordance with Section
17 above, and Guarantor hereby waives all of such rights.
Section 19.    Time of Essence.
Time shall be of the essence in this Guaranty with respect to all of Guarantor’s
obligations hereunder.
Section 20.    Entire Agreement; Counterparts; Construction.
This Guaranty embodies the entire agreement between Lender and Guarantor with
respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty supersedes all prior agreements and understandings, if any, with
respect to the guaranty by Guarantor of the Guaranteed Obligations. This
Guaranty shall be effective upon execution by Guarantor and delivery to Lender.
This Guaranty may not be modified, amended or superseded except in a writing
signed by Lender and Guarantor referencing this Guaranty by its date and
specifically identifying the portions hereof that are to be modified, amended or
superseded. This Guaranty

14

--------------------------------------------------------------------------------




has been executed in a number of identical counterparts, each of which shall be
deemed an original for all purposes and all of which constitute, collectively,
one agreement. As used herein, the words “include” and “including” shall be
interpreted as if followed by the words “without limitation.”
Section 21.    [Intentionally Omitted.]
Section 22.    Forum.
Guarantor hereby irrevocably submits generally and unconditionally for itself
and in respect of its property to the jurisdiction of any state court or any
United States federal court sitting in the State specified in the governing law
section of this Guaranty and to the jurisdiction of any state court or any
United States federal court sitting in the state in which any of the Property is
located, over any Dispute. Guarantor hereby irrevocably waives, to the fullest
extent permitted by Law, any objection that Guarantor may now or hereafter have
to the laying of venue in any such court and any claim that any such court is an
inconvenient forum. Guarantor hereby agrees and consents that, in addition to
any methods of service of process provided for under applicable law, all service
of process in any such suit, action or proceeding in any state court or any
United States federal court sitting in the state specified in the governing law
section of this Guaranty may be made by certified or registered mail, return
receipt requested, directed to Guarantor at its address for notice set forth in
this Guaranty, or at a subsequent address of which Lender received actual notice
from Guarantor in accordance with the notice section of this Guaranty, and
service so made shall be complete five (5) days after the same shall have been
so mailed. Nothing herein shall affect the right of Lender to serve process in
any manner permitted by Law or limit the right of Lender to bring proceedings
against Guarantor in any other court or jurisdiction.
Section 23.    WAIVER OF JURY TRIAL.
TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR AND LENDER WAIVE TRIAL BY
JURY IN RESPECT OF ANY DISPUTE (AS DEFINED IN THE LOAN AGREEMENT) AND ANY ACTION
ON SUCH DISPUTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
GUARANTOR AND LENDER, AND GUARANTOR AND LENDER HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON OR ENTITY TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT. GUARANTOR AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL.
GUARANTOR FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
SIGNING OF THIS GUARANTY AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL
COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.
Section 24.    Credit Verification.

15

--------------------------------------------------------------------------------




Each legal entity and individual obligated on this Guaranty, whether as a
Guarantor, a general partner of a Guarantor or in any other capacity, hereby
authorizes Lender to check any credit references, verify his/her employment and
obtain credit reports from credit reporting agencies of Lender’s choice in
connection with any monitoring, collection or future transaction concerning the
Loan, including any modification, extension or renewal of the Loan. Also in
connection with any such monitoring, collection or future transaction, Lender is
hereby authorized to check credit references, verify employment and obtain a
third party credit report for the spouse of any married person obligated on this
Guaranty, if such person lives in a community property state.
Section 25.    Limited Recourse Provision.
Lender shall have no recourse against, nor shall there be any personal liability
to, the members of Guarantor, or to any shareholders, members, partners,
beneficial interest holders or any other entity or person in the ownership
(directly or indirectly) of Guarantor with respect to the obligations of
Guarantor under this Guaranty. For purposes of clarification, in no event shall
the above language limit, reduce or otherwise affect any Borrower’s liability or
obligations under the Loan Documents, Guarantor’s liability or obligations under
the Guaranty, or Lender’s right to exercise any rights or remedies against any
collateral securing the Loan.


















[Signatures begin on following page.]







16

--------------------------------------------------------------------------------




THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under seal as of
the date first written above.


    
Address of Guarantor:


KBS SOR Properties, LLC
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attn: Jeff Rader, Vice President
Fax Number: (949) 417-6518


With copies to:


c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attn: Laurie Selwitz
Fax Number: (949) 417-6518


c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attn: Todd Smith
Fax Number: (949) 417-6520


GUARANTOR:


KBS SOR PROPERTIES, LLC,
a Delaware limited liability company


By: KBS STRATEGIC OPPORTUNITY
   LIMITED PARTNERSHIP,
   a Delaware limited partnership,
   its sole member


   By: KBS STRATEGIC
      OPPORTUNITY REIT, INC.,
      a Maryland corporation,
      its sole general partner


      By: __/s/ David E. Snyder_____________
         David E. Snyder,
         Chief Financial Officer
 
 
Address of Lender:


Bank of America, N.A.
5 Park Plaza, Suite 500
Irvine, California 92614
Attn: Angela Lowman
Fax No.: (877) 233-5758
 


SIGNATURE PAGE TO KBS SOR POOL II GUARANTY